UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13026 BLYTH, INC. (Exact name of registrant as specified in its charter) DELAWARE 36-2984916 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Weaver Street, Greenwich, Connecticut 06831 (Address of principal executive offices) (Zip Code) (203) 661-1926 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 8,900,819 Common Shares as of May 31, 2009 Return to Top BLYTH, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Earnings 4 Condensed Consolidated Statements of Stockholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28-29 Item 4. Controls and Procedures 30 Part II.Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 2 Return to Top Part I.FINANCIALINFORMATION Item I.FINANCIAL STATEMENTS BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, January 31, (In thousands, except share and per share data) 2009 2009 ASSETS Current assets: Cash and cash equivalents $ 143,668 $ 146,424 Accounts receivable, less allowance for doubtful receivables of $2,413 and $3,438, respectively 27,528 29,525 Inventories 122,854 137,087 Prepaid and other 32,104 30,669 Deferred income taxes 40,976 40,574 Total current assets 367,130 384,279 Property, plant and equipment, at cost: Less accumulated depreciation of $201,215 and $199,524, respectively 115,852 120,354 Other assets: Investments 23,924 24,975 Goodwill 15,489 13,988 Other intangible assets, net of accumulated amortization of $11,302 and $10,897, respectively 16,435 16,840 Deposits and other assets 12,636 13,667 Total other assets 68,484 69,470 Total assets $ 551,466 $ 574,103 LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ 25,234 $ 37,936 Accounts payable 39,777 47,014 Accrued expenses 69,569 64,893 Dividends payable 892 - Income taxes payable 14,518 17,291 Total current liabilities 149,990 167,134 Deferred income taxes 23,497 21,778 Long-term debt, less current maturities 107,665 107,795 Other liabilities 27,238 28,005 Commitments and contingencies - - Redeemable noncontrolling interest 1,779 893 Stockholders' equity: Preferred stock - authorized 10,000,000 shares of $0.01 par value; no shares issued - - Common stock - authorized 50,000,000 shares of $0.02 par value; issued 12,746,825 shares and 12,733,209 shares, respectively 255 255 Additional contributed capital 142,427 141,307 Retained earnings 487,163 486,548 Accumulated other comprehensive income 10,591 19,366 Treasury stock, at cost,3,846,016 and 3,842,224 shares, respectively (399,103 ) (398,978 ) Total stockholders' equity 241,333 248,498 Noncontrolling interest (36 ) - Totalequity 241,297 248,498 Total liabilities and equity $ 551,466 $ 574,103 The accompanying notes are an integral part of these financial statements. 3 Return to Top BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three months ended April 30 (In thousands, except per share data) 2009 2008 Net sales $ 214,724 $ 249,848 Cost of goods sold 96,922 110,417 Gross profit 117,802 139,431 Selling 85,417 98,674 Administrative and other 26,599 30,796 Total operating expense 112,016 129,470 Operating profit 5,786 9,961 Other expense (income): Interest expense 2,180 2,423 Interest income (551 ) (1,312 ) Foreign exchange and other (468 ) 3,681 Total other expense 1,161 4,792 Earnings before income taxes 4,625 5,169 Income tax expense 2,201 3,980 Net earnings 2,424 1,189 Less: Net (loss) earnings attributable to the noncontrolling interests (367 ) 29 Net earnings attributable to Blyth, Inc. 2,791 1,160 Less: Accretion of redeemable noncontrolling interest in excess of fair value 356 - Net earnings attributable to Blyth, Inc. common stockholders $ 2,435 $ 1,160 Basic: Net earnings attributable per Blyth, Inc. common share $ 0.27 $ 0.13 Weighted average number of shares outstanding 8,912 9,069 Diluted: Net earnings attributable per Blyth, Inc. common share $ 0.27 $ 0.13 Weighted average number of shares outstanding 8,925 9,152 The accompanying notes are an integral part of these financial statements. 4 Return to Top BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) Blyth, Inc.'s Stockholders Accumulated (Temporary Equity) Additional Other Redeemable Common Contributed Retained Comprehensive Treasury Noncontrolling Total Noncontrolling Comprehensive (In thousands) Stock Capital Earnings Income (Loss) Stock Interest Equity Interest Income (Loss) For the three months ended April 30, 2008: Balance, February 1, 2008 $ 254 $ 138,927 $ 522,328 $ 25,444 $ (387,885 ) $ - $ 299,068 $ - $ - Net earnings (loss) for the period 1,160 29 1,189 1,189 Distribution to noncontrolling interest (29 ) (29 ) Foreign currency translation adjustments 4,154 4,154 4,154 Net unrealized loss on certain investments(net of tax benefit of$194) (316 ) (316 ) (316 ) Net unrealized loss on cash flow hedging instruments(net of tax benefit of $1,058) (1,726 ) (1,726 ) (1,726 ) Comprehensive income 3,301 Comprehensive income attributable to the noncontrolling interests 29 Comprehensive income attributable to Blyth, Inc. $ 3,272 Common stock issued in connection with long-term incentive plan 1 1 Stock-based compensation 1,413 1,413 Dividends paid (9,784 ) (9,784 ) Treasury stock purchases (2,510 ) (2,510 ) Balance, April 30, 2008 $ 255 $ 140,340 $ 513,704 $ 27,556 $ (390,395 ) $ - $ 291,460 $ - For the three months ended April 30, 2009: Balance, February 1, 2009 $ 255 $ 141,307 $ 486,548 $ 19,366 $ (398,978 ) $ - 248,498 $ 893 $ - Net earnings (loss) for the period 2,791 31 2,822 (398 ) 2,424 Distribution to noncontrolling interest (67 ) (67 ) Foreign currency translation adjustments (7,808 ) (7,808 ) (7,808 ) Net unrealized gain on certain investments(net of tax liability of$192) 348 348 348 Realized gain on pension termination (net of tax of $749) (1,153 ) (1,153 ) (1,153 ) Net unrealized loss on cash flow hedging instruments(net of tax benefit of $101) (162 ) (162 ) (162 ) Comprehensive loss (6,351 ) Comprehensive loss attributable to the noncontrolling interests (367 ) Comprehensive loss attributable to Blyth, Inc. $ (5,984 ) Stock-based compensation 1,120 1,120 Dividends declared ($.10 per share) (892 ) (892 ) Accretion of redeemable noncontrolling interest (1,284 ) (1,284 ) 1,284 Treasury stock purchases (125 ) (125 ) Balance, April 30, 2009 $ 255 $ 142,427 $ 487,163 $ 10,591 $ (399,103 ) $ (36 ) $ 241,297 $ 1,779 The accompanying notes are an integral part of these financial statements. 5 Return to Top BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended April 30 (In thousands) 2009 2008 Cash flows from operating activities: Net earnings $ 2,424 $ 1,189 Adjustments to reconcile net earnings to net cashprovided by (used in) operating activities: Depreciation and amortization 4,214 5,106 Write down of investments - 5,471 Unrealized gain on trading investments - (30 ) Stock-based compensation expense 1,144 731 Deferred income taxes 477 3,500 Gain on pension termination (1,902 ) - Other 46 4 Changes in operating assets and liabilities, net of effect of business acquisitions and divestitures: Accounts receivable 1,538 (1,931 ) Inventories 13,004 (6,379 ) Prepaid and other (7,051 ) (4,914 ) Other long-term assets 1,364 790 Accounts payable (6,176 ) (17,763 ) Accrued expenses 5,321 960 Other liabilities 203 (224 ) Income taxes payable (2,547 ) (7,966 ) Net cash provided by (used in) operating activities 12,059 (21,456 ) Cash flows from investing activities: Purchases of property, plant and equipment, net of disposals (1,721 ) (2,317 ) Purchases of short-term investments - (24,431 ) Proceeds from sales of short-term investments - 34,342 Purchases of long-term investments (42 ) - Proceeds from sale of long-term investments 1,491 100 Cash settlement of net investment hedges 6,563 - Net cash provided by investing activities 6,291 7,694 Cash flows from financing activities: Purchases of treasury stock - (2,510 ) Repayments of long-term debt (12,717 ) (2,559 ) Payments on capital lease obligations (135 ) (116 ) Distributions to noncontrolling interest (67 ) - Net cash used in financing activities (12,919 ) (5,185 ) Effect of exchange rate changes on cash (8,187 ) 3,420 Net decrease in cash and cash equivalents (2,756 ) (15,527 ) Cash and cash equivalents at beginning of period 146,424 163,021 Cash and cash equivalents at end of period $ 143,668 $ 147,494 The accompanying notes are an integral part of these financial statements. 6 Return to Top BLYTH, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Blyth, Inc. (the “Company”) is a multi-channel company competing primarily in the home fragrance and decorative accessories industry.The Company designs, markets and distributes an extensive array of decorative and functional household products including candles, accessories, seasonal decorations, household convenience items and personalized gifts, as well as products for the foodservice trade,nutritional supplements and weight management products. The Company competes primarily in the global home expressions industry, and its products can be found throughout North America, Europe and Australia. Our financial results are reported in three segments - the Direct Selling segment, the Catalog & Internet segment and the Wholesale segment. Effective January 30, 2009, the Company’s common stock and related equity based instruments were subject to a 1-for-4 reverse stock split. All historical share, per share, earnings per share (“EPS”) and stock-based compensation disclosures have been adjusted accordingly. 1.Basis of Presentation The condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany accounts and transactions have been eliminated.The investment in a company that is not majority owned or controlled is reported using the equity method and is recorded as an investment.Certain of the Company’s subsidiaries operate on a 52 or 53-week fiscal year ending on the Saturday closest to January 31.European operations and one domestic direct selling entity maintain a calendar year accounting period, which is consolidated with the Company’s fiscal period.In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting only of items that are normal and recurring in nature) necessary for fair presentation of the Company's consolidated financial position as of April 30, 2009 and the consolidated results of its operations and cash flows for the three-month periods ended April 30, 2009 and 2008.These interim statements should be read in conjunction with the Company's consolidated financial statements for the fiscal year ended January 31, 2009, as set forth in the Company’s Annual Report on Form 10-K.Certain reclassifications of prior period amounts have been made to conform to current year presentation. Operating results for the three months ended April 30, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending January 31, 2010. Effective February 1, 2009, the Company adopted Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No.160, “Noncontrolling Interests in Consolidated Financial Statements — an Amendment of ARB No.51”, effective February1, 2009 (“SFAS No. 160”). SFAS No.160 establishes accounting and reporting standards for noncontrolling interests, including changes in a parent’s ownership interest in a subsidiary, and requires, among other things, that noncontrolling interests in subsidiaries be classified within equity. As a result of the adoption, the Company has reported noncontrolling interests, other than Redeemable noncontrolling interests,as a component of equity in the unaudited Condensed Consolidated Balance Sheets and the Net (loss) earnings attributable to the noncontrolling interests has been separately disclosed in the unaudited Condensed Consolidated Statements of Earnings. The prior periods presented have also been retrospectively restated to conform to the current classification required by SFAS 160. The Company has adopted SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133” (“SFAS No. 161”) for fiscal 2010.SFAS No. 161 amends and expands the disclosure requirements of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”. Effective February 1, 2009, the Company also adopted SFASNo.141 (revised 2007), “Business Combinations”, (“SFAS No. 141(R)”), which significantly changed the accounting for business combinations, and also began applying the provisions of SFASNo.157, “Fair Value Measurements”, (“SFAS No. 157”) to non-financial assets and liabilities, as permitted by FASB Staff Position FAS157-2, “Effective Date of FASB Statement No.157”. Neither of the adopted pronouncements noted above had an impact on the Company’s financial condition or results of operations for the first quarter of fiscal 7 Return to Top BLYTH, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation (continued) Reclassification On January 30, 2009, the Company executed a 1-for-4 reverse stock split.Concurrent with this split the Company reduced its authorized common shares from 100,000,000 to 50,000,000 but did not adjust the par value of each common share, which was and remains at $0.02 per share. The fiscal 2009 Common stock and Additional paid in capital should have reflected this change.
